United States Court of Appeals
                      For the First Circuit


No. 15-2065

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       FRANCISCO MONTEIRO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Julia Pamela Heit for appellant.
     David B. Goodhand, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom Carmen Ortiz, United
States Attorney, Christopher J. Pohl, Assistant United States
Attorney, Timothy E. Moran, Assistant United States Attorney,
Leslie R. Caldwell, Assistant Attorney General, Criminal Division,
U.S. Department of Justice, and Sung-Hee Suh, Deputy Assistant
Attorney General, Criminal Division, U.S. Department of Justice,
were on brief for appellee.


                        September 15, 2017
            LIPEZ,    Circuit   Judge.      In   2011   appellant   Francisco

Monteiro and his accomplice Joseph Guarneri planned and executed

a robbery of fellow drug traffickers Stanley and Joshua Gonsalves.

Guarneri subsequently became a customer of Monteiro's, purchasing

fifty to one hundred grams of heroin from him on a weekly basis.

In early 2013, Drug Enforcement Administration ("DEA") agents

apprehended Guarneri for drug trafficking and convinced him to

turn government's witness against his former co-conspirator.

            After an eight-day trial, a jury found Monteiro guilty

on one count relating to the 2011 robbery and three counts relating

to   the   subsequent   drug    conspiracy.      Monteiro   challenges   his

conviction and sentence on numerous grounds.            Finding none of his

contentions meritorious, we affirm.

                                I. Background

            We provide a summary of the essential facts of this case,

framed in the light most compatible with the jury's verdict, saving

additional detail for the analysis that follows. See United States

v. Manor, 633 F.3d 11, 12 (1st Cir. 2011).

A. The 2011 Robbery

            Monteiro first became friendly with fellow Boston-area

drug trafficker Joseph Guarneri in 2009, and Guarneri began selling

him oxycodone.       Eventually, Monteiro told Guarneri that he could

supply him pills at a better price.           Soon after, the buyer-seller




                                    - 2 -
relationship flipped and Guarneri began purchasing batches of

fifty to one hundred oxycodone pills from Monteiro to resell.

             Guarneri then began travelling to Florida to purchase

larger     quantities    of   oxycodone    from   another   supplier.       He

eventually introduced two other Boston-area drug traffickers, the

brothers Stanley and Joshua Gonsalves, to his Florida supplier.

After Stanley Gonsalves purchased a large batch of pills from

Guarneri's supplier, he asked Guarneri to set up another purchase.

Guarneri and Monteiro responded to this request by formulating a

scheme to rob the Gonsalves brothers.

             Guarneri told Stanley Gonsalves that he could secure

10,000 oxycodone pills in exchange for $225,000.            On May 13, 2011

Guarneri lured the Gonsalves brothers to Monteiro's home to execute

the purported drug purchase.       When the Gonsalves brothers arrived,

Guarneri    brought     Stanley   into    Monteiro's   home,   while    Joshua

remained in his brother's blue Mercedes SUV with another associate

and approximately $225,000 in cash.         Inside the home, Stanley told

Monteiro that he wanted to see the pills so that he could examine

and count them. Monteiro told Stanley that he would not show him

the pills until Stanley showed him the $225,000.            Stanley agreed,

and sent Guarneri out to his car to fetch his brother Joshua and

the money.

             After Guarneri reentered the home with Joshua and the

money, two other accomplices who had been lying-in-wait -- Tavares


                                    - 3 -
Bonnett and Michael Fula -- drew their guns and trained them on

the Gonsalves brothers.     Initially, Stanley refused to hand over

the cash to Monteiro.     To overcome this resistance, Bonnett hit

Stanley on the side of the head with his gun.     Stanley then handed

the money over to Monteiro and his accomplices.        At Monteiro's

instruction, Guarneri again went outside to the Gonsalves vehicle

to secure any weapons the brothers might have brought with them.

After Guarneri found a gun in the vehicle, Monteiro, Bonnett, Fula,

and Stanley all rushed out of the house, and Guarneri handed the

weapon to Monteiro.

          Disarmed, the Gonsalves brothers got into their Mercedes

and drove away.      At that point, four other individuals who had

been hiding in the house rushed out, jumped into a parked Volvo,

and sped off in the same direction as the Mercedes.       Eventually,

the Volvo passed the Gonsalves brothers' Mercedes, and the Mercedes

rammed the Volvo off the road.       Meanwhile, Monteiro, Guarneri,

Bonnett, and Fula traveled to the home of Monteiro's grandmother,

where they divided the proceeds of the robbery.        Monteiro kept

most of the money.    Guarneri collected $70,000, and the remaining

cash was split between Bonnett and Fula.

B. The 2013 Drug Conspiracy

          By 2012, Monteiro had begun selling heroin to Guarneri

in batches of either fifty or one hundred grams.            Sometimes

Monteiro sold him powdered heroin.      At other times the heroin was


                                - 4 -
solid, either in the shape of a hockey puck or a tall, narrow

cylinder.

            In early 2013, the DEA approached Guarneri and informed

him that he would soon be facing a federal indictment for drug

trafficking.    Agents told Guarneri that he could reduce his prison

sentence if he cooperated in an investigation against Monteiro,

and Guarneri agreed to assist them.

            Guarneri first called Monteiro while serving as a DEA

informant on February 14, arranging to purchase 100 grams of heroin

at a price of $6,500.       The following day, Guarneri drove to New

Bedford,    Massachusetts   and   picked   up   Monteiro   and   Monteiro's

cousin, Manuel Lopes, to initiate the heroin sale.           Monteiro and

Lopes directed Guarneri to a building, and Lopes took Guarneri

into an apartment there.     Inside, Guarneri gave Lopes and another

individual $6,500 in exchange for 96.4 grams of heroin.

            On February 20, Guarneri again met with Monteiro, this

time to set up a fifty-gram heroin purchase.         The two spoke again

by phone two days later, and Monteiro directed Guarneri to purchase

the drugs from Lopes in New Bedford. When Guarneri met Lopes later

that day, however, Lopes told Guarneri that his source was not

able to procure the heroin, and Guarneri left empty-handed.

            Guarneri again spoke with Monteiro by phone several days

later on February 25, and Monteiro confirmed that the sale would

go forward that day.   He also told Guarneri that they would not be


                                  - 5 -
conducting    the     sale    in   the    same    apartment     as   the   previous

transaction    because       Monteiro     had    robbed   the   occupant     in   the

interim.     When Guarneri traveled to New Bedford to purchase the

drugs, he found Lopes rather than Monteiro at the site.                       Lopes

tried to coax Guarneri to advance him the money without providing

the heroin, but Guarneri refused.                  Lopes left the site, and

Monteiro showed up and berated Guarneri for not trusting his

accomplice.        Monteiro convinced Guarneri to hand over the money,

and he purportedly left to get the heroin. However, Monteiro never

came back.     Later, Monteiro called Guarneri and falsely told him

that he had been stopped by the police and they had seized the

purchase money.

             Days later, law-enforcement authorities secured arrest

warrants for Monteiro and Lopes, and search warrants for their

respective residences.         Police executed the warrants on March 1.

At Monteiro's home, police found $1,300 in currency with serial

numbers matching the money that DEA agents had given to Guarneri.

They also discovered seven small envelopes of heroin stamped with

the word "Future" in green ink. At Lopes's residence, police found

thousands     of    identically     packaged       envelopes    with   the    green

"Future" identifier.

             In September 2014, a federal grand jury in Massachusetts

issued a five-count superseding indictment charging Monteiro,

Lopes, and another individual with conspiring to possess with


                                         - 6 -
intent to distribute one hundred grams or more of heroin, in

violation of 21 U.S.C. § 846 (Count 1); possession with intent to

distribute and distribution of heroin, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2 (Count 2); and possession with intent

to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2 (Count 3). The indictment also charged Monteiro, alone,

with conspiring to commit a Hobbs Act robbery, in violation of 18

U.S.C. § 1951 (Count 4); and using and carrying a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A) and 18 U.S.C. § 2 (Count 5).

           After an eight-day trial in April 2015, a jury convicted

Monteiro on Counts 1 - 4 and acquitted him on Count 5. The district

court sentenced Monteiro to 250 months of imprisonment and 8 years

of   supervised   release.     Monteiro   timely   appealed   both   his

conviction and sentence.

                             II. Discussion

           Monteiro presses six primary claims of error on appeal,

asserting that: (1) the drug charges (Counts 1 - 3) and the robbery

charges (Counts 4 and 5) were improperly joined and should have

been severed; (2) the evidence presented at trial was insufficient

to convict him for possession with intent to distribute heroin

(Count 3); (3) the district court admitted evidence that he views

as inappropriately prejudicial; (4) the district court erred in

curtailing his attorney's attempt to question defense witness


                                 - 7 -
Joshua    Gonsalves   on   redirect;    (5)   the   district   court's   jury

instructions relating to the terms "aiding and abetting" were

flawed; and (6) the district court improperly applied certain

sentencing enhancements when calculating his Guidelines Sentencing

Range.    We address each argument in turn.

A. Joinder of Charges and Denial of Monteiro's Motion to Sever

            Before trial Monteiro argued that the drug conspiracy

charges and robbery charges should have been tried separately and

that the decision to join them violated Federal Rule of Criminal

Procedure 8(a).1      He also unsuccessfully argued that even if

initial joinder was appropriate, the district should have severed

the   charges   pursuant    to   Rule   14(a).2     Monteiro   renews    both

arguments on appeal.

            A "Rule 8 claim is primarily one of law, which we review

de novo, while [a] Rule 14 claim involves application of a general

standard to particular facts, such that deference to the lower

court is appropriate."       United States v. Boulanger, 444 F.3d 76,

87 (1st Cir. 2006) (alteration in original) (quoting United States


      1Rule 8(a) states that "[t]he indictment or information may
charge a defendant in separate counts with 2 or more offenses if
the offenses charged . . . are of the same or similar character,
or are based on the same act or transaction, or are connected with
or constitute parts of a common scheme or plan."
      2Rule 14(a) states: "[i]f the joinder of offenses . . . in
an indictment . . . appears to prejudice a defendant . . . the
court may order separate trials of counts, sever the defendant['s]
trials, or provide any other relief that justice requires."


                                   - 8 -
v. Meléndez, 301 F.3d 27, 35 (1st Cir. 2002)).       Hence, we review

a trial court's denial of a Rule 14 motion to sever for abuse of

discretion.    See United States v. Alosa, 14 F.3d 693, 694-95 (1st

Cir. 1994).

     1. Joinder

            Rule 8(a) states that joinder of charges is appropriate

if the offenses "are of the same or similar character" or if they

"are connected with or constitute parts of a common scheme or

plan."   Boulanger, 444 F.3d at 87.     We have stated that the rule's

joinder provision should be "generously construed in favor of

joinder."     United States v. Randazzo, 80 F.3d 623, 627 (1st Cir.

1996); see also Meléndez, 301 F.3d at 35.      The two sets of charges

need not be identical, and "we assess similarity in terms of how

the government saw its case at the time of the indictment."

Boulanger, 444 F.3 at 87 (quoting Meléndez, 301 F.3d at 35).

Traditionally, we consider factors such as whether the charged

offenses fall under the same statute, whether the crimes involved

similar victims, locations, or modes of operation, as well as when

the purported conduct occurred.    Id.    Moreover, joinder is proper

if it "allows the jury to see the complete set of facts about the

alleged criminal enterprise."    1A Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 143 (4th ed. 2016).

Hence, we also consider "the extent of common evidence" among the

charged offenses.    Randazzo, 80 F.3d at 628.


                                - 9 -
            Based on these considerations, joinder of Monteiro's

charges was appropriate.           Throughout the trial, the government

sought to prove that Monteiro was not only a drug dealer, but also

a "robbery artist" -- stealing both cash and drugs from other

dealers -- to finance his own enterprise.             Moreover, Guarneri was

a key link between the two sets of crimes.            He was not, as Monteiro

suggests,    a   happenstance      prosecution    witness     who   could   have

testified at two different trials.               Rather, Guarneri provided

crucial testimony that tied together the strands of Monteiro's

entire criminal enterprise, as he was both Monteiro's accomplice

in robbing the Gonsalves brothers (Counts 4 and 5) and Monteiro's

customer in the drug conspiracy (Counts 1 - 3).               Furthermore, the

government presented evidence at trial indicating that Monteiro

had   set   up   a   drug   deal   with   Guarneri,    only   to    later   steal

Guarneri's money, just as he did with the Gonsalves brothers.3

Although the sets of charges arose from events that occurred almost




      3At trial, the government referred to this incident as a
"robbery."   Monteiro objects to this characterization, pointing
out that "robbery" is a crime of violence and that he took
Guarneri's money without force.     The government argues that
Monteiro used intimidating tactics to pressure Guarneri into
handing over the money, which would qualify as a robbery.
Ultimately, however, the formal characterization of the incident
with Guarneri -- whether it was a robbery or theft -- does not
matter for the joinder analysis. What matters is that the robbery
charged in the indictment and the incident with Guarneri show a
similar mode of operation -- Monteiro stealing money to fund his
drug enterprise.


                                     - 10 -
two years apart, that timing alone is not enough to overcome Rule

8(a)'s generous presumption in favor of joinder.

     2. Motion to Sever

              Rule 14(a) provides that a court "may order separate

trials   of    counts"     if   consolidating      the   charges    "appears   to

prejudice a defendant."           See also Boulanger, 444 F.3d at 87.

Monteiro argues that he suffered the prejudice envisioned by Rule

14(a) because he desired to testify in his own defense on the

robbery charges, but wished to invoke his Fifth Amendment right to

remain silent on the drug conspiracy charges.                   Indeed, we have

recognized this dilemma as a form of prejudice that sometimes makes

severance proper.         See United States v. Scivola, 766 F.2d 37, 42

(1st Cir. 1985).

              To deserve a severance of charges in such circumstances,

a defendant must make "a convincing showing that he has both

important testimony to give concerning one count and strong need

to refrain from testifying on the other."                Alosa, 14 F.3d at 695

(quoting    Scivola,      766   F.2d   at    43)   (internal    quotation   marks

omitted).     To meet this standard, a defendant must "present enough

information -- regarding the nature of the testimony he wishes to

give on one count and his reasons for not wishing to testify on

the other -- to satisfy the court that the claim of prejudice is

genuine" as well as "to enable it intelligently to weigh the

considerations       of      economy        and    expedition      in   judicial


                                       - 11 -
administration against the defendant's interest in having a free

choice with respect to testifying."             United States v. Tracy, 989

F.2d 1279, 1283 (1st Cir. 1993) (quoting Baker v. United States,

401 F.2d 958, 977 (D.C. Cir. 1968)) (internal quotation marks

omitted).

              Monteiro concedes that his pre-trial motion to sever did

not provide any information beyond a desire to testify as to the

robbery counts and not the drug conspiracy counts.              The district

court thus denied his motion for failing to demonstrate "real and

substantial prejudice."           When Monteiro attempted to renew the

motion to sever mid-trial, the court rejected the request as

untimely.

              Before   us,    Monteiro   does   not   dispute   the    district

court's specific rulings.          Rather, he now argues for the first

time that our entire body of precedent requiring a defendant to

provide   a    proffer   of    potential   testimony    violates      his   Fifth

Amendment right against self-incrimination.            Because the argument

was not raised below, this challenge is procedurally flawed in a

multitude of ways.           In any event, this panel does not have the

authority to overturn this court's well-established precedent.

See United States v. Mouscardy, 722 F.3d 68, 77 (1st Cir. 2013)

(explaining that "[t]he law of the circuit doctrine" binds future

"panel decision[s] absent any intervening authority").                Moreover,

we fail to see how requiring a proffer impedes Monteiro's Fifth


                                     - 12 -
Amendment right.       "To qualify for the Fifth Amendment privilege,

a   communication      must       be    testimonial,      incriminating,      and

compelled."    Hiibel v. Sixth Judicial Dist. Court of Nev., 542

U.S. 177, 189 (2004).         A proffer in connection with a motion to

sever filed by a defendant's attorney could hardly be considered

testimonial.      Nor could it be used by the prosecution to later

incriminate a defendant.          Cf. Simmons v. United States, 390 U.S.

377, 390 (1968) (holding that defendant's testimony to establish

standing for purposes of claiming a Fourth Amendment violation

"should not be admissible against him at trial on the question of

guilt or innocence").       Hence, Monteiro's severance argument lacks

merit.

B. Sufficiency of the Evidence on Count 3

            Monteiro     argues    that    the   evidence   presented    by   the

government at trial was insufficient to convict him on Count 3,

which charged possession with intent to distribute heroin.                    We

review sufficiency challenges de novo. United States v. Alejandro-

Montañez,   778   F.3d    352,    357     (1st   Cir.   2015).   We    draw   all

reasonable inferences in favor of conviction, and we must affirm

the guilty verdict so long as any "reasonable jury could find the

defendant[] guilty beyond a reasonable doubt of all elements of

the charged offense."      Id. (quoting United States v. Rosado-Pérez,

605 F.3d 48, 52 (1st Cir. 2010)).                Testimony from one witness,

alone, can be enough to sustain a finding of guilt.              Id.


                                       - 13 -
           At trial the government sought to prove that Lopes was

the   principal    who   committed       the    possession-with-intent-to-

distribute crime and that Monteiro was guilty as an aider and

abettor.      To   establish    aiding    and    abetting   liability,    the

government must prove beyond a reasonable doubt that the defendant

"associated   himself    with   the   venture,"    "participated   in    [the

venture] as something that he wished to bring about," and that he

"sought by his actions to make the venture succeed." United States

v. Negrón-Sostre, 790 F.3d 295, 311 (1st Cir. 2015) (quoting United

States v. Lugo Guerrero, 524 F.3d 5, 13 (1st Cir. 2008)).

           Although Monteiro does not contest that the government

proved that Lopes committed the crime as a principal, he claims on

three grounds that the government failed to establish his aiding

and abetting liability.

           First, Monteiro states that the government offered no

evidence connecting him to Lopes on March 1, 2013, the date set

forth in Count 3 of the indictment.        Pointing out that authorities

apprehended him at home at 6:00 a.m. on the morning of March 1, he

argues that he could not possibly have aided and abetted Lopes on

that date if he was sleeping from midnight through 6:00 a.m. and

under arrest from 6:00 a.m. onward.              The indictment, however,

alleged that the crime occurred "on or about" March 1, and the

government therefore needed to prove only that Monteiro aided and

abetted Lopes's crime "within a reasonable time of the date stated


                                  - 14 -
in the indictment."            United States v. Campbell, 732 F.2d 1017,

1020 (1st Cir. 1984); see also id. ("Where the time of an offense

is not important, it may be alleged generally, and 'on or about'

permits a reasonable variance in dates.").

                 Second, Monteiro suggests an inconsistency between the

jury finding him guilty of Count 3, yet failing to find that "100

grams or more of a mixture and substance containing a detectable

amount of heroin was attributable and reasonably foreseeable by

. . . Monteiro."4          The jury's findings present no inconsistency.

The jury could have decided that Monteiro aided and abetted Lopes's

heroin possession with intent to distribute, but that he did not

know       the   amount   of   drugs    in    Lopes's   cache.      In   any   event,

inconsistent         findings     are        "not   grounds   for    reversing     a

conviction."        United States v. Vizcarrondo-Casanova, 763 F.3d 89,

104 (1st Cir. 2014).

                 Finally, Monteiro insists that to convict him on Count

3, the jury was necessarily forced to draw too many unreasonable

inferences from the presented evidence. We disagree. As discussed

above, the government offered ample evidence of Monteiro working



       4
       On the verdict sheet, Count 3 had a sub-part which the jury
was required to answer if it voted to convict on that count, which
read: "We further find beyond a reasonable doubt that 100 grams or
more of a mixture and substance containing a detectable amount of
heroin was attributable to and reasonably foreseeable by
defendant, Francisco Monteiro." The jury answered this sub-part
"Not Proven."


                                        - 15 -
in tandem with Lopes to sell Guarneri 96.4 grams of heroin on

February 14.   Other evidence demonstrated that Monteiro attempted

to coordinate a second heroin purchase between Guarneri and Lopes

in the following two weeks. Also, when he was arrested, the police

discovered seven envelopes of heroin in Monteiro's home stamped

with the word "Future" in green ink, which were identical to

thousands of envelopes discovered at Lopes's residence.      These

facts, in combination, were sufficient for a reasonable jury to

find beyond a reasonable doubt that Monteiro aided and abetted

Lopes's possession with intent to distribute heroin.5

C. Admission of Purportedly Prejudicial Evidence

          Monteiro argues that the district court admitted two

bodies of evidence at trial that were unfairly prejudicial: (1)

Guarneri's testimony that Monteiro stole his DEA-supplied money;

and (2) tape recordings that he views as overly inflammatory.   We

address each in turn.




     5 In his brief, Monteiro attempts to rationalize the evidence
presented against him by formulating an alternative explanation
for the events that occurred.     This is an acceptable strategy
before a jury, but on appeal this strategy flips the sufficiency
issue on its head. Our job as an appellate court is not to second-
guess the jury's verdict by considering alternative accounts of
the facts.    Rather, we must uphold a verdict so long as any
reasonable jury could have settled upon it. Alejandro-Montañez,
778 F.3d at 357.


                              - 16 -
     1. Theft of Guarneri's Money

           As   noted   above,   Guarneri   testified   at   trial   that

Monteiro took the $3,250 from him provided by the DEA, and never

provided Guarneri the drugs that he was attempting to purchase.

During summation, the prosecutor referred to this occurrence as a

robbery.   The prosecutor also repeatedly referred to Monteiro as

a "robber" throughout the closing argument.6

           Monteiro argues that evidence of stealing Guarneri's

money was inadmissible under Federal Rule of Evidence 404(b).7         He

further contends that even if it could be properly admitted, it

should have been excluded as unfairly prejudicial under Rule 403.8

We review a district court's evidentiary rulings under Rules 404(b)




     6 For example: "Francisco Monteiro is a drug dealer who robs
other drug dealers;" "if you're going to be a drug dealer who
robs other drug dealers, you need to have a sixth sense . . . ;"
and "[Monteiro] explains why Lopes has drugs in his possession at
his house available for Guarneri to pick up because they robbed
the guys they went to buy from a couple of days ago."
     7 Rule 404(b)(1) states that "[e]vidence of a crime, wrong,
or other act is not admissible to prove a person's character in
order to show that on a particular occasion the person acted in
accordance with the character." However, Rule 404(b)(2) provides
for an exception, stating that such "evidence may be admissible
for another purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or
lack of accident."
     8 Rule 403 states: "The court may exclude relevant evidence
if its probative value is substantially outweighed by a danger of
one or more of the following: unfair prejudice, confusing the
issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence."


                                 - 17 -
and 403 for abuse of discretion.                   United States v. Villarman-

Oviedo, 325 F.3d 1, 11-12 (1st Cir. 2003).

            We detect no abuse of discretion in the court's admission

of the evidence.      Rule 404(b)'s prohibition of evidence of "prior

bad acts" applies "to evidence that is extrinsic to the crime

charged, and is introduced for the purpose of showing villainous

propensity."     United States v. Roszkowski, 700 F.3d 50, 56 (1st

Cir. 2012).     But when the evidence presented is "intrinsic to the

crime charged in the indictment . . . Rule 404(b) is really not

implicated at all."           Villarman-Oviedo, 325 F.3d at 11.                  When

Monteiro took Guarneri's money, tape-recorded evidence revealed

that Monteiro berated Guarneri for not handing the money over to

Lopes   when    the   two    had    met     earlier.        Furthermore,    Guarneri

testified that Monteiro persuaded him to hand over the DEA-supplied

money by promising to "go and get the drugs and bring them back."

The tape recording and Guarneri's testimony constituted direct

evidence    intrinsic       to    the     crime    charged    in    the    indictment

-- Monteiro's drug conspiracy with Lopes.               Hence, Rule 404(b) does

not prohibit its admission.

            Nor was the court obliged to exclude the evidence under

Rule 403.   Determinations under Rule 403 require a "balancing act"

that "is a quintessentially fact-sensitive enterprise, and the

trial   judge   is    in    the    best    position    to    make   such   factbound

assessments."     United States v. Mare, 668 F.3d 35, 39 (1st Cir.


                                          - 18 -
2012) (quoting Udemba v. Nicoli, 237 F.3d 8, 15-16 (1st Cir.

2001)).     We   therefore      only    "rarely   and   in    extraordinarily

compelling circumstances . . . reverse a district court's on-the-

spot judgment concerning the relative weighing of probative value

and unfair [prejudice]."        Id.    Here, the district court's decision

to admit the evidence was reasonable under Rule 403's generous

standard.   The evidence was significant in demonstrating a pattern

of conduct by Monteiro, and the court could reasonably conclude

that any resulting prejudice was not "unfair."9

     2. February 20 Tape Recordings

            At   trial,   the    prosecution      presented    audio-recorded

evidence of a February 20, 2013 meeting between Monteiro and

Guarneri in which Monteiro was purportedly attempting to arrange

for Guarneri to purchase fifty grams of heroin from Lopes.             In the

meeting, Guarneri complained to Monteiro about the past drug

purchase, when Guarneri had been instructed to meet with Lopes and

a third accomplice.       Specifically, Guarneri protested that he did

not trust this other accomplice.         Monteiro responded that Guarneri

need not worry about this additional person, stating: "Let me tell

you something.      The motherfucker tries to do me dirty in New



     9  As to Monteiro's complaints regarding the prosecutor
referring to him as a "robber" during his closing argument, we
find no impropriety. Count 4 charged Monteiro with committing a
robbery, and the prosecutor was free to state as much during his
closing argument.


                                      - 19 -
Bedford, he's already thinking repercussion is murder, my nigga."

At a later point in the recorded conversation, Monteiro complained

to Guarneri about a mutual female contact calling him seeking

drugs.    Monteiro lamented that the woman would not stop pestering

him and told Guarneri that he finally said to her: "Don't call me.

. . . Bitch, I'll punch you in the fucking face, yo. You was just

in a raid."

            These tape recordings provided pertinent direct evidence

of Monteiro's charged drug dealing.       Specifically, the recordings

linked Monteiro to Guarneri's heroin purchase from Lopes.10          Even

if the language used could be seen as inflammatory, we cannot say

it   "substantially   outweighed"   the     probative   value   of   the

recordings.    Hence, Rule 403 does not foreclose their admission.

D. Redirect of Joshua Gonsalves

            Joshua Gonsalves -- one of the victims of the May 13,

2011 robbery for which Monteiro was convicted on Count 4 --

testified as a defense witness at trial.      Although the government

had presented evidence that Monteiro's accomplices damaged the

Gonsalves brothers' Mercedes on the evening of the May 13 robbery,



     10We note that Monteiro argued in the sufficiency section of
his brief that the government proved, at best, that Monteiro and
Lopes had dealt drugs in the past and that the two happened to be
acquaintances, but that Monteiro was "not connected by any hard
evidence" to Lopes's drug possession and that he was subjected to
an "unconstitutional standard" of "guilt by association."     The
February 20 recordings belie this assertion.


                               - 20 -
Joshua testified that the car had actually been damaged when he

was driving it on May 10.          He further testified that he spent the

evening of May 13 with his daughter.            Monteiro's attorney did not

ask Joshua any questions directly related to the May 13 robbery.

           On cross-examination, the prosecutor asked Joshua a

series of questions regarding his brother, Stanley Gonsalves, and

Stanley's actions on the evening of May 13. The following exchange

occurred toward the end of this line of questioning:

           PROSECUTOR: And did [Stanley] tell you about
           that bag of cash and how on May 13 he brought
           it to [a woman's] house?

           JOSHUA:    No, he did not.

           PROSECUTOR: And how [Stanley] was concerned
           after the robbery that someone would come
           after the rest of the cash and that's why he
           brought it to [her] house, right?

           JOSHUA: No, he did not. He never mentioned
           the robbery, a robbery to me, any robbery. He
           never mentioned the bag of cash. I'm sure if
           he was trying to hide a bag of cash, he
           wouldn't have let too many people know if he
           was hiding it or where he was hiding it.

           On redirect, Monteiro's attorney asked Joshua: "You were

asked   about   a   robbery   on    May   13,   2011,   weren't   you?"   The

prosecutor immediately objected to this question, though Joshua

responded: "Yes."     Before the court ruled on the objection, Joshua

offered, unsolicited: "I was never robbed."             The prosecutor asked

the court to strike the response, and the court instructed the

jury: "Jurors, anything that was said when a question was not


                                     - 21 -
pending is not for you to consider."          The court then sustained the

prosecutor's objection, noting that it recalled the question in

reference to be about "the bag of money" and not about "the

robbery."     Precluded from questioning Joshua about the May 13

robbery, Monteiro's attorney ended his redirect.

            Monteiro argues that his attorney was unfairly cut off

from fully questioning Joshua, a "key defense witness, whose

testimony could well have made a drastic difference" in the jury's

finding on whether the charged robbery occurred.                 "The scope of

redirect examination is discretionary with the trial court and

should be reversed only upon a showing of abuse of discretion."

United   States   v.   Catano,   65   F.3d   219,   226   (1st    Cir.   1995).

Additionally, we have specifically noted that limiting redirect to

the "scope of cross" is a permissible exercise of a trial court's

discretion.    United States v. Millan, 230 F.3d 431, 438 n.4 (1st

Cir. 2000).

            Here, the district court stated that to the best of its

memory, Gonsalves was not asked about the May 13 robbery on cross-

examination.       As    the     transcript     indicates,       the     court's

recollection was incorrect, and hence the premise of its ruling

was faulty.    But any error that occurred was harmless.            Monteiro's

attorney desired to pursue his line of questioning to reinforce

that Joshua was not a victim of the May 13 robbery.                 Joshua had

already testified that his car was damaged on May 10 and that he


                                   - 22 -
had spent May 13 with his daughter.           Even without the redirect

examination, Joshua clearly represented to the jury that he had

not been a victim of the May 13 robbery.         Moreover, the evidence

of Monteiro's guilt was overwhelming.

E. Jury Instructions on Aiding and Abetting

             Both the prosecution and defense submitted proposed jury

instructions    before   Monteiro's   trial   commenced.       Because    the

government sought to prove Monteiro's guilt on Counts 2 and 3 by

way of an aiding and abetting theory of liability, both sides

included   proposed   language   on   the   definition   of    "aiding   and

abetting."      The   government's    proposed   language     adopted    this

circuit's pattern jury instruction on aiding and abetting that was

in place at that time:

             To "aid and abet" means intentionally to help
             someone else commit the charged crime.     To
             establish aiding and abetting, the government
             must prove beyond a reasonable doubt:

             First, that someone [el]se committed the crime
             of possession of heroin with intent to
             distribute; and

             Second, that the defendant consciously shared
             the other person's knowledge of the possession
             of heroin with intent to distribute, intended
             to help that person, and took part in the
             endeavor, seeking to make it succeed.

             Defendant need not possess the heroin himself,
             be present when the possession is performed,
             or be aware of the details of its execution to
             be guilty of aiding and abetting.       But a
             general suspicion that an unlawful act may
             occur or that something criminal is happening


                                 - 23 -
             is not enough. Mere presence at the scene of
             the possession with intent to distribute and
             knowledge that the possession with intent to
             distribute is being committed are also not
             sufficient to establish aiding and abetting.
             But you may consider these among other
             factors.11

Monteiro's attorney submitted the following alternative:

             In order to prove that the defendant aided and
             abetted th[e] possession with intent [to
             distribute heroin] by Lopes[,] you must find
             beyond a reasonable doubt that [Monteiro]
             associated himself with that possession in
             some way on or about March 1, and that he
             affirmatively participated in the venture in
             some fashion as to make it succeed.

The district court adopted the government's proposed instruction.

At the charge conference, Monteiro objected to the omission of

some of his proposed jury instructions, but he did not object to

the aiding and abetting instruction.        Nor did he object after the

jury was instructed.

             After jurors began deliberating, they sent a note to

the court which asked: "Why is aiding and abetting not on the

verdict form when it is mentioned on page thirty-five as to charges

Two   and   Three?"    The    court   answered   this   question,   without

objection,    by   stating:   "[A]iding    and   abetting,   as   you   were



      11The model jury instruction on aiding and abetting was
updated in June 2016. However, the updated instruction made no
substantive changes to the instruction that was in place at the
time of Monteiro's trial. Compare 1st Cir. Model Jury Instruction
4.18.02(a) (2014) with 1st Cir. Model Jury Instruction 4.18.02(a)
(2016).


                                  - 24 -
instructed    on    page   thirty-five,   is   an   alternative   theory   of

culpability as to both Counts 2 and 3.         It applies to Counts 2 and

3 and your verdict form."

             After further deliberation, the jury sent back another

question: "Is merely aiding and abetting sufficient to convict on

a charge, specifically Counts 2 and 3?          Also, please clarify 'an

alternative theory of culpability' in layman's terms."              At this

point, Monteiro's attorney asked the court to submit his proposed

definition of "aiding and abetting" as an additional instruction

to the jury.       The court denied this request and noted Monteiro's

objection.     The court then answered the jury's question in the

following manner:

             The response to your question is "yes." If
             the government has proven aiding and abetting
             beyond a reasonable doubt, then you must
             convict the defendant on that count. Aiding
             and abetting is explained on page thirty-five
             of the jury instructions and applies to Counts
             Two and Three.

             What I meant by "alternative theory of
             culpability" is that aiding and abetting can
             be a basis for finding the defendant, Mr.
             Monteiro, guilty of Count 2 or 3 as an
             alternative to a theory of culpability as a
             principal on those counts as explained on
             pages thirty-two to thirty-three of the jury
             instructions.

Aside from Monteiro's objection to the denial of his additional

jury instruction, neither party objected to the court's answer to

the jury's second set of questions.



                                   - 25 -
                  In his brief, Monteiro does not clearly state whether

his appeal challenges the district court's refusal to give his

instruction initially or its rejection of that instruction as a

response to the jurors' second set of questions -- or both.                     We

generally review preserved challenges to jury instructions de

novo, but when a defendant fails to preserve an objection to a

jury instruction at trial, our review is under the much stricter

plain error standard.             United States v. Delgado-Marrero, 744 F.3d

167, 184 (1st Cir. 2014).            However, we review a properly preserved

objection to a court's answer to jury questions mid-deliberation

for abuse of discretion.             United States v. Roberson, 459 F.3d 39,

46 (1st Cir. 2006).             Here, Monteiro preserved an objection only to

the court's failure to use his proposed aiding and abetting

instruction to answer the jury's questions.

                  Under   any   standard    of   review,   the   district   court's

actions were proper.             It was entirely appropriate for the district

court        to   adopt   the     pattern   jury    instruction   on   aiding   and

abetting.12         Nor was there a problem in how it answered the jury's

mid-deliberation questions.             Even though the government may prove

guilt through an aiding and abetting theory -- and it sought to do

so on Counts 2 and 3 in this case -- the questions for each count


        12
       As we have often noted, in this circuit "although pattern
instructions are often helpful, their use is precatory, not
mandatory." United States v. Alverio-Meléndez, 640 F.3d 412, 423
n.5 (1st Cir. 2011).


                                           - 26 -
on the verdict form asked the jury only whether it found Monteiro

guilty of the underlying crimes charged in the indictment.                    The

jury's first note understandably asked the court why "aiding and

abetting" did not appear on the verdict form, to which the court

properly   responded       that    it   is    an     "alternative   theory     of

culpability."       When    the    jury      asked    the   court   to   clarify

"alternative theory of culpability," the court accurately defined

the phrase and correctly told the jury that proof of "aiding and

abetting" is indeed sufficient to convict a defendant for the

underlying criminal charge in the indictment.                 It "is a matter

within the sound discretion of the trial court" whether to provide

supplementary instructions in response to a jury's note after

deliberations have begun.           Roberson, 459 F.3d at 46 (quoting

Elliott v. S.D. Warren Co., 134 F.3d 1, 7 (1st Cir. 1998)).                  Here

the   court     answered     the    jury's      questions     accurately      and

appropriately.13




      13Monteiro also implies -- for the first time on appeal --
that the jury instructions lacked the appropriate mens rea element
as required by our recent decision in United States v. Ford, 821
F.3d 63 (1st Cir. 2016). We disagree. In that case we vacated a
conviction because the jury instructions did not make clear that
a defendant had to have knowledge of her counterpart's prior
conviction in order to convict her for aiding and abetting a
felon's possession of a firearm.     Id. at 76.    Here, the jury
instruction clearly required that Monteiro "consciously share[]
the other person's knowledge of the possession of heroin with
intent to distribute." Likewise, we view Monteiro's contention
that the jury instructions required a reference to his conduct on
the precise date of March 1 as the same erroneous construction of


                                    - 27 -
F. Sentencing Factors

             At sentencing, the court grouped Monteiro's narcotics

convictions (Counts 1 - 3) and concluded that he was at a minimum

responsible for 1,096.5 grams of heroin.14       Because the court found

Monteiro was responsible for more than one kilogram (but less than

three kilograms) of heroin, it assigned him a base offense level

of 30.     See U.S.S.G. § 2D1.1(c)(5).     The district court then added

two levels each for enhancements based on Monteiro's threatened

use   of     violence   in   committing    his   crimes,    see   U.S.S.G.

§   2D1.1(b)(2),    Monteiro's   pattern    of   criminal   conduct,   see

U.S.S.G. § 2D1.1(b)(15)(E), and Monteiro's role as an organizer in

the commission of the crimes, see U.S.S.G. § 3B1.1.(c).                This

approach resulted in a final offense level of 36, combined with a

Criminal History Category of IV, producing a Guidelines Sentencing

Range ("GSR") of 262 to 327 months of imprisonment.15         Ultimately,


law we dismissed regarding his sufficiency of evidence claims
above.
      14It arrived at this calculation by adding (1) Monteiro's
96.4-gram sale of heroin to Guarneri; (2) the 0.1 grams of heroin
found on Monteiro the day he was arrested; and (3) Guarneri's
testimony that he purchased 50-100 grams of heroin from Monteiro
every other week for the year leading up to the DEA's intervention.
(Using the lower estimate provided by Guarneri, the Probation
Office multiplied 50 grams by 20 weeks for a total of 1,000 grams
for the third portion of Monteiro's drug quantity calculation. It
chose twenty weeks as a multiplier rather than twenty-six to avoid
counting drugs Monteiro sold to Guarneri when Guarneri was working
as a confidential DEA informant.)
      15
       The court also calculated Monteiro's offense level for the
robbery count, but found that the robbery conviction did not


                                  - 28 -
the court varied downward and imposed a sentence of 250 months of

imprisonment.

             Monteiro challenges the district court's drug quantity

determination -- and the resultant GSR that flowed from it -- as

well as the two-level enhancement that the court applied for

Monteiro's role as an organizer.       We address each contention in

turn.

        1. Drug Quantity Calculation

             In Alleyne v. United States, 133 S. Ct. 2151, 2155

(2013), the Supreme Court held that "any fact that increases the

mandatory minimum [sentence imposed upon a criminal defendant] is

an 'element' that must be submitted to the jury" and is required

to be proven "beyond a reasonable doubt."        The jury found one

hundred grams of heroin attributable to Monteiro's role in the

drug conspiracy.16   The mandatory sentence for a typical conviction

involving this amount of heroin is "not . . . less than 5 years


increase Monteiro's total offense level. See U.S.S.G. § 3D1.4.
Monteiro challenges a two-level serious bodily injury enhancement
applied to the calculation of the robbery count's offense level.
However, because the Guidelines calculation for the robbery count
did not affect Monteiro's sentence, we do not consider this
challenge any further. See United States v. Hinkley, 803 F.3d 85,
93-94 (1st Cir. 2015) (stating that any error in application of
individual guideline was harmless because the final Guidelines
calculation would not change).
        16
       Although the jury made this finding on the drug conspiracy
charge, Count 1, as noted above, the jury found that one hundred
grams of heroin was not attributable to Monteiro on the possession
with intent to distribute count, Count 3. See supra note 4.


                                - 29 -
and not more than 40 years."              See 21 U.S.C. § 841(b)(1)(B)(i).

However, if the government establishes that such a defendant has

been convicted of a prior felony drug offense -- which it did in

Monteiro's case by filing an information with the court pursuant

to   21   U.S.C.    §   851(a)(1)    --   the   mandatory   minimum    sentence

increases to a term of imprisonment of "not . . . less than 10

years."    Id.     No Alleyne error occurred in calculating Monteiro's

statutory     minimum     sentence    because     the   drug   quantity    that

triggered the ten-year minimum was proven to the jury beyond a

reasonable doubt.

            Monteiro argues, however, that Alleyne's mandate applies

not only to the statutory minimum terms of imprisonment, but also

to the calculation of a defendant's base offense level under the

Guidelines.        He asserts that the district court committed an

Alleyne error when it calculated his GSR and determined by a

preponderance of the evidence that more than one kilogram of heroin

was attributable to him.             However, the Guidelines are merely

discretionary, see United States v. Booker, 543 U.S. 220, 259

(2005), and Alleyne explicitly noted that its holding did "not

mean that any fact that influences judicial discretion must be

found by a jury," 133 S. Ct. at 2163.           The Supreme Court has "long

recognized that broad sentencing discretion, informed by judicial

factfinding, does not violate the Sixth Amendment."              Id.    That is

why we have routinely rejected this exact Alleyne argument that


                                     - 30 -
Monteiro makes.    See, e.g., United States v. González, 857 F.3d

46, 60-61 (1st Cir. 2017); United States v. Cox, 851 F.3d 113, 120

(1st Cir. 2017); United States v. Ramírez-Negrón, 751 F.3d 42, 48

(1st Cir. 2014).   We do so again here.

     2. Enhancement for Leadership or Organizing Role.

          Pursuant to U.S.S.G. § 3B1.1(c), the district court

imposed a two-level enhancement because it found Monteiro "was an

organizer, leader, or manager" in a criminal activity involving

fewer than five participants.17    Monteiro argues that the guideline

should be voided for unconstitutional vagueness.        However, since

Monteiro filed his brief, the Supreme Court has held that because

the Guidelines are discretionary, they "are not subject to a

vagueness challenge under the Due Process Clause."         Beckles v.

United States, 137 S. Ct. 886, 892 (2017).

          Aside    from    his   constitutional   challenge,   Monteiro

asserts that he should not be considered an organizer or leader

under the guideline.      We have stated that "[a] defendant acts as

a leader if he or she exercises some degree of dominance or power

in a criminal hierarchy and has the authority to ensure that others

will follow orders" and that "[a] defendant qualifies as an

organizer if he or she 'coordinates others so as to facilitate the


     17 Monteiro erroneously argues in his brief that the court
imposed a four-level enhancement for acting as an organizer or
leader in a criminal scheme involving five or more people. See
U.S.S.G. § 3B1.1(a).


                                 - 31 -
commission of criminal activity.'"    United States v. Appolon, 695

F.3d 44, 70 (1st Cir. 2012) (quoting United States v. Tejada-

Beltran, 50 F.3d 105, 111 (1st Cir. 1995)).   Here, the government

presented ample evidence of Monteiro dispatching orders to both

Lopes and Guarneri, as well as his coordination of the drug sales

between them. Thus, the district court did not err when it applied

the role-in-the-offense enhancement.

          Affirmed.




                             - 32 -